DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a yaw arrangement for a multirotor wind turbine according to claim 1” and then recites structure that has already been recited in claim 1 (such as “an outer wall part” and “a space”). It is therefore not clear how the claim is further limiting of the structure of claim 1, and if there are multiple “outer wall parts”, or not. Additionally, “a yaw arrangement” was already recited in claim 1, and it’s not clear which parts are being referenced.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Heronemus (US 6749399).
Regarding claims 1 and 15, Heronemus discloses a multirotor wind turbine (Figure 6) comprising a yaw arrangement (Figure 7), a tower (40), two or more energy generating units (12), and a load carrying structure comprising first and second arms (14) extending from the yaw arrangement (Figure 8), the energy generating units (12) being carried by the arms (14), and the yaw arrangement being carried by the tower, the yaw arrangement comprising: - an outer wall part (44) arranged coaxially with the tower and forming a closed ring extending circumferentially about an outer surface of the tower, thereby forming a space (Figure 7) between the tower and the outer wall part, the outer wall part and the outer surface of the tower being rotatable relative to each other (Col. 8, Line 47 to Col. 9, Line 43).
Regarding claims 5 and 16, Heronemus discloses the multirotor wind turbine and yaw arrangement according to claims 1 and 15 above. Heronemus further discloses the yaw arrangement further comprises: - a first bearing (46) interconnecting a lower part of the outer wall part and the tower, and - a second bearing (48) interconnecting an upper part of the outer wall part and the tower (Figures 6-8).
Regarding claims 6-9, Heronemus discloses the multirotor wind turbine according to claims 1 and 5 above. Heronemus further discloses the first bearing is configured to handle axial loads and radial loads of the yaw arrangement (wheels 54 and bogies 50), the second bearing  is configured to handle radial loads of the yaw arrangement (bearing 48 formed of wheels 54), and the first/second bearing is provided with one or more sliding pads (60). The outer wall part (44) has a conical or conical cylindrical shape (Figure 6).
Regarding claim 12, Heronemus discloses the multirotor wind turbine according to claim 1 above. Heronemus further discloses the outer wall part formed from two or more wall segments joined to each other (see Figure 7, 44 is formed of multiple line segments joined at the portion where the strut 58 extends).
Regarding claim 14, Heronemus discloses the multirotor wind turbine according to claim 1 above. Heronemus further discloses the multirotor wind turbine comprising a further yaw arrangement  being carried by the tower and a further load carrying structure comprising third and fourth arms extending from the further yaw arrangement, the arms of the further load carrying structure carrying energy generating units (see Col. 11, Lines 5-19 which details that multiples more energy generating units can be provided, including the support arms necessary, and yaw arrangements).

Claims 1-2, 4, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baun (WO 2017108057).
Regarding claims 1 and 15, Baun discloses a multirotor wind turbine (Figure 1) comprising a yaw arrangement (11), a tower (2), two or more energy generating units (5), and a load carrying structure comprising first and second arms (9) extending from the yaw arrangement (Figure 1), the energy generating units (5) being carried by the arms (9), and the yaw arrangement being carried by the tower, the yaw arrangement comprising: - an outer wall part (see Figures 4-5, unlabeled outer wall) arranged coaxially with the tower and forming a closed ring extending circumferentially about an outer surface of the tower (Figure 4), thereby forming a space between the tower and the outer wall part, the outer wall part and the outer surface of the tower being rotatable relative to each other (Page 15, Lines 14-26).
Regarding claim 2, Baun discloses the multirotor wind turbine according to claim 1 above. Baun further discloses the arms are hollow with an interior space therein (Figure 5; Page 13, lines 11-13).
Regarding claim 4, Baun discloses the multirotor wind turbine according to claim 1 above. Baun further discloses at least one passage is defined between an interior part of the tower and the space defined between the tower and the outer wall part, and wherein the space defined between the tower and the outer wall part forms a walking area and/or a transport area (see Figure 4, a doorway/passage to the interior of the tower is visible, and connects to a platform that is positioned in the space between the tower and outer wall part forming an annular walking space/platform).
Regarding claim 10, Baun discloses the multirotor wind turbine according to claim 1 above. Baun further discloses the yaw arrangement comprises a yaw ring formed on one of the tower or the outer wall part and one or more yaw drives formed on the other of the tower or the outer wall part (Page 5, lines 13-26; the yaw drives are visible in Figure 4, and would include a yaw ring).
Regarding claim 14, Baun discloses the multirotor wind turbine according to claim 1 above. Baun further discloses the multirotor wind turbine comprising a further yaw arrangement  being carried by the tower and a further load carrying structure comprising third and fourth arms extending from the further yaw arrangement, the arms of the further load carrying structure carrying energy generating units (upper and lower rotors include respective load carrying structure and yaw arrangement).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baun (WO 2017108057) in view of Pecher (US 20190072074).
Baun discloses the multirotor wind turbine according to claim 10 above.
Baun fails to teach the yaw ring is formed from two or more ring segments being joined together.
Pecher teaches a wind turbine yaw arrangement which utilizes a yaw ring and yaw drives (3). The yaw ring can be segmented or one piece (Paragraph 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yaw arrangement of Baun such that the yaw ring is formed from two or more ring segments joined together as taught by Pecher as none but the expected result of a yaw ring is achieved, thereby allowing portions of the yaw ring to be replaced rather than the one-piece yaw ring, thereby reducing maintenance costs in the event of mechanical failure.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heronemus (US 6749399) in view of Wu (US 20090220342).
Heronemus discloses the multirotor wind turbine according to claim 1 above.
Heronemus fails to teach the outer wall part is provided with a reinforcement flange extending from the outer wall part  towards the outer surface of the tower along at least part of the circumference of the outer wall part.
Woo teaches a wind turbine arrangement with a wind turbine tower with an outer wall part (5) and the wind turbine units including arms (26) that extend from a wall of the rotor (wall 23) and including a reinforcing flange (231, 232) extending from the outer wall part towards the outer surface of the tower along a circumference of the outer wall part.
It is known in the art that increasing thickness or providing more material at the joints of structures can increase the strength and rigidity of the structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer wall part of Heronemus such that a reinforcement flange extended radially inward along at least part of the circumference of the outer wall part as taught by Woo for the purposes of increasing the rigidity and strength of the rotating portion of the rotor as this is where it interacts with the outer wall of the tower.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wu (US 20090220342) provides evidence that the region where the interior of the tower, rotating arrangement around the tower, and arms of the rotating object is sufficiently able to be occupied by maintenance people (Figures 15-16) , but there is not explicit teaching of a passage defined between the interior space of the arms and the space formed between the tower and outer wall part.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexandroff (FR 2878483) teaches a multirotor wind turbine with a tower, arms extending from an outer wall part, and the outer wall part is rotatable relative to the tower (see Figure 6, ring of rollers 220).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745